DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Golitschek et al. (US 2017/0250781 A1), hereinafter referred to as D1, in view of Lee et al. (US 2017/0359745 A1), hereinafter referred to as D2.
Regarding claims 1 and 11, D1 discloses channel stat information reporting on licensed and unlicensed carriers, which comprises:
transmitting first aperiodic zero power channel state information reference signal configuration information of a serving cell; transmitting second aperiodic zero power channel state information reference signal configuration information of the serving cell (Referring to Figures 8 and 9, a mobile station may presently be configured with multiple sets of CSI reference signals, namely, up to three configurations for which the mobile station shall assume non-zero transmission power for the CSI-RS (commonly also referred to as NZP-CSI-RS), and zero or more configurations for which the mobile station shall assume zero transmission power 
transmitting downlink control information on a physical control channel in a subframe of the serving cell, where the downlink control information (Referring to Figures 8 and 9, it is proposed that not only the location (i.e., subframe) of the non-zero-power (NZP) reference signals (in a physical control chennl) is indicated in CSI trigger message in form of DCI signaling (downlink control information includes an aperiodic zero power channel state information reference signal indicator bit field), but also the location (i.e., subframe) of the zero-power (ZP) reference signals, namely, CRS and/or CSI-RS, is indicated by the same CSI triggering message in form of DCI signalling. As described above, both indications of a subframe may be direct or indirect, for example, based on a prescribed offset relative to CSI trigger message. See paragraph 0245.).
D1 does not disclose an aperiodic zero power channel state information reference signal indicator bit field that indicates a selection of one out of at least the first aperiodic zero power channel state information reference signal configuration, the second aperiodic zero power channel state information reference signal configuration, and no aperiodic zero power channel state information reference signal in the subframe.
D2 teaches a 2-bit CSI request field (indicator bit field that indicates . . . ) of a DCI format 0 or 4 is used to operate aperiodic CSI report. The UE construes the CSI request field as 2-bit if several serving cells exist in a CA environment. If one of transmission modes 1 to 9 is configured for all component carriers (CCs), aperiodic CSI report is triggered in accordance with the following Table 4, and if a transmission mode 10 is configured for at least one of the plurality of CCs, aperiodic CSI report is triggered in accordance with the following Table 5. 

TABLE-US-00005 TABLE 5 Value of CSI request field Description `00` No aperiodic CSI report is triggered `01` Aperiodic CSI report is triggered for a set of CSI process(es) configured by higher layers for serving cell c `10` Aperiodic CSI report is triggered for a 1.sup.st set of CSI process(es) configured by higher layers `11` Aperiodic CSI report is triggered for a 2.sup.nd set of CSI process(es) configured by higher layers 
Triggering aperiodic CSI report in CA of different duplex modes or one duplex mode, an operation of a UE, which has received the aperiodic CSI report triggering, for construing the aperiodic CSI report triggering, and a method for enabling the UE to transmit CSI report based on the aperiodic CSI report triggering through an uplink channel. Also, the present invention suggests a method for reporting periodic CSI report.  See paragraphs 0097-0098
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the bit indicator field of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to control aperiodic zero power channel state information reference signal configuration to comply will a well-known standard for LBT CSI report triggering.
Regarding claims 2 and 12, D1 does not disclose wherein the bit field includes two bits that indicate a selection of one out of at least zero power channel state information reference signals of the first aperiodic zero power channel state information reference signal configuration, zero power channel state information reference signals of the second aperiodic zero power channel state information reference signal configuration, and the no aperiodic zero power channel state information reference signal indicated by the downlink control information.
D2 teaches a 2-bit CSI request field (indicator bit field that indicates . . . ) of a DCI format 0 or 4 is used to operate aperiodic CSI report. The UE construes the CSI request field as 2-bit if several serving cells exist in a CA environment. If one of transmission modes 1 to 9 is configured for all component carriers (CCs), aperiodic CSI report is triggered in accordance with the following Table 4, and if a transmission mode 10 is configured for at least one of the plurality of CCs, aperiodic CSI report is triggered in accordance with the following Table 5. 
TABLE-US-00004 TABLE 4 Value of CSI request field Description `00` No aperiodic CSI report is triggered `01` Aperiodic CSI report is triggered for serving cell c `10` Aperiodic CSI report is triggered for a 1.sup.st set of serving cells configured by higher layers `11` Aperiodic CSI report is triggered for a 2.sup.nd set of serving cells configured by higher layers 
TABLE-US-00005 TABLE 5 Value of CSI request field Description `00` No aperiodic CSI report is triggered `01` Aperiodic CSI report is triggered for a set of CSI process(es) configured by higher layers for serving cell c `10` Aperiodic CSI report is triggered for a 1.sup.st set of CSI process(es) configured by higher layers `11` Aperiodic CSI report is triggered for a 2.sup.nd set of CSI process(es) configured by higher layers 
Triggering aperiodic CSI report in CA of different duplex modes or one duplex mode, an operation of a UE, which has received the aperiodic CSI report triggering, for construing the aperiodic CSI report triggering, and a method for enabling the UE to transmit CSI report based on the aperiodic CSI report triggering through an uplink channel. Also, the present invention suggests a method for reporting periodic CSI report.  See paragraphs 0097-0098

Regarding claims 3 and 13, D1 does not disclose wherein two bits of "00" in the bit field indicates the no aperiodic zero power channel state information reference signal, wherein two bits of "01" in the bit field indicates the zero power channel state information reference signals in the subframe of the first aperiodic zero power channel state information reference signal configuration, and wherein two bits of "10" in the bit field indicates the zero power channel state information reference signals in the subframe of the second aperiodic zero power channel state information reference signal configuration.
D2 teaches a 2-bit CSI request field (indicator bit field that indicates . . . ) of a DCI format 0 or 4 is used to operate aperiodic CSI report. The UE construes the CSI request field as 2-bit if several serving cells exist in a CA environment. If one of transmission modes 1 to 9 is configured for all component carriers (CCs), aperiodic CSI report is triggered in accordance with the following Table 4, and if a transmission mode 10 is configured for at least one of the plurality of CCs, aperiodic CSI report is triggered in accordance with the following Table 5. 
TABLE-US-00004 TABLE 4 Value of CSI request field Description `00` No aperiodic (wherein two bits of 00 in the bit field indicates no aperiodic zero power csi rs) CSI report is triggered `01` Aperiodic CSI report is triggered for serving cell c `10` Aperiodic CSI report is triggered for a 1.sup.st set of serving cells configured by higher layers `11` Aperiodic CSI report is triggered for a 2.sup.nd set of serving cells configured by higher layers 

Triggering aperiodic CSI report in CA of different duplex modes or one duplex mode, an operation of a UE, which has received the aperiodic CSI report triggering, for construing the aperiodic CSI report triggering, and a method for enabling the UE to transmit CSI report based on the aperiodic CSI report triggering through an uplink channel. Also, the present invention suggests a method for reporting periodic CSI report.  See paragraphs 0097-0098
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the bit indicator field of D2 in the system of D1.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to control aperiodic zero power channel state information reference signal configuration to comply will a well-known standard for LBT CSI report triggering.
Regarding claims 4 and 14, the primary reference further teaches transmitting a physical downlink shared channel for a user equipment to decode based on the aperiodic zero power channel state information reference signal indicator bit field (Referring to Figures 8 and 9, should the mobile station have misconceived or missed the receipt of the CSI trigger indicating that the CRS or CSI-RS are present in a specific subframe, the mobile station can validly assume that the REs are not reserved for other purposes and hence include the punctured PDSCH.  See paragraph 0241.)
wherein the subframe comprises a first subframe, and wherein the method further comprises receiving determined channel state information in a second subframe, where the determined channel state information has been determined by a user equipment based on a set of resource elements that is a subset of resource elements indicated by the first zero power channel state information reference signal configuration information (Referring to Figures 7 and 8, The NZP reference signals and the ZP reference do not necessarily have to be in a same subframe. Accordingly, in another exemplary implementation, the mobile station is configured with at least one reference signal configuration including at least one of: a non-zero-power CSI-RS configuration for which the mobile station assumes non-zero transmission power in a subframe n.sub.NZP-CSI-RS=n.sub.RS; and a zero-power CSI-RS configuration for which the mobile station assumes zero transmission power in a subframe n.sub.ZP-CSI-RS.noteq.n.sub.RS, and, preferably, the subframe n.sub.ZP-CSI-RS is earlier than the subframe n.sub.NZP-CSI-RS, where n.sub.Trigger.ltoreq.n.sub.ZP-CSI-RS<n.sub.NZP-CSI-RS<n.sub.Report.  See paragraph 0246.)
Regarding claims 8 and 18, the primary reference further teaches transmitting channel state information reference signal configuration information for an aperiodic channel state information reference signal of the serving cell, wherein the channel state information is determined by the user equipment based on the channel state information reference signal configuration information (Referring to Figures 8 and 9, a mobile station may presently be configured with multiple sets of CSI reference signals, namely, up to three configurations for which the mobile station shall assume non-zero transmission power for the CSI-RS (commonly also referred to as NZP-CSI-RS), and zero or more configurations for which the mobile station shall assume zero transmission power (commonly referred to as ZP-CSI-RS) (first and second) 
Regarding claims 9 and 19, the primary reference further teaches wherein the serving cell comprises a first serving cell, and wherein the method further comprises transmitting an aperiodic channel state information request, the aperiodic channel state information request indicating the user equipment to measure channel state information based on resource elements indicated by the channel state information reference signal configuration information in a subframe of a second serving cell for which the aperiodic channel state information request was received (Referring to Figures 7 and 8, The NZP reference signals and the ZP reference do not necessarily have to be in a same subframe, for serving cells. Accordingly, in another exemplary implementation, the mobile station is configured with at least one reference signal configuration including at least one of: a non-zero-power CSI-RS configuration for which the mobile station assumes non-zero transmission power in a subframe n.sub.NZP-CSI-RS=n.sub.RS; and a zero-power CSI-RS configuration for which the mobile station assumes zero transmission power in a subframe n.sub.ZP-CSI-RS.noteq.n.sub.RS, and, preferably, the subframe n.sub.ZP-CSI-RS is earlier than the subframe n.sub.NZP-CSI-RS, where n.sub.Trigger.ltoreq.n.sub.ZP-CSI-RS<n.sub.NZP-CSI-RS<n.sub.Report.  See paragraph 0246.  See Figure 8 and paragraphs 0128-0130 in reference to second serving cell.)
Regarding claims 10 and 20, the primary reference further teaches wherein the first serving cell is a primary cell and the user equipment is connected to the primary cell (Referring to Figures 7 and 8, serving a primary and secondary cell for a UE.  See paragraphs 0128-0129.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10771215. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.


Allowable Subject Matter
s 5, 6, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2016/0212649 A1) – uplink control information transmission using pusch in enhanced carrier aggregation.
Papasakellariou et al. (US 2016/0197715 A1) – channel state information for adaptively configured TDD communication systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462